             Case 2:18-cr-00294-RSM Document 82 Filed 08/03/20 Page 1 of 1



 1                                                                 Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10                                                     NO. CR18-294RSM
                           Plaintiff,
11                                                     ORDER GRANTING DEFENDANT’S
            v.                                         UNOPPOSED MOTION TO CONTINUE
12                                                     SELF-SURRENDER DATE CURRENTLY
     MARINA BONDARENKO,                                SET FOR SEPTEMBER 1, 2020
13
                           Defendant.
14

15          This Court has considered Defendant’s Unopposed Motion to Continue Self-Surrender

16   Date Currently Set for September 1, 2020, this proposed form of Order, and the records and

17   pleadings already on file. The defendant’s motion is hereby GRANTED. The Federal Bureau
18   of Prisons is hereby directed to issue a new reporting date on or after October 31, 2020.
19
            Dated this 3rd day of August, 2020.
20

21

22
                                                          A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24   Presented by:
25   /s/ Cooper Offenbecher
     Attorney for Marina Bondarenko
26



       ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO                         Allen, Hansen, Maybrown
                                                                                 & Offenbecher, P.S.
      CONTINUE SELF-SURRENDER DATE CURRENTLY SET FOR                        600 University Street, Suite 3020
      SEPTEMBER 1, 2020 – 1                                                    Seattle, Washington 98101
      [CR18-294RSM]                                                                  (206) 447-9681
